  Case 17-12429         Doc 29     Filed 12/17/18 Entered 12/17/18 14:08:21              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-12429
         PARTHENIA M LUKE

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/20/2017.

         2) The plan was confirmed on 06/14/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 11/27/2018.

         6) Number of months from filing to last payment: 15.

         7) Number of months case was pending: 20.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-12429        Doc 29        Filed 12/17/18 Entered 12/17/18 14:08:21                      Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $22,756.40
       Less amount refunded to debtor                              $11.68

NET RECEIPTS:                                                                                     $22,744.72


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $4,000.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                        $1,058.72
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $5,058.72

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim        Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
AMERICAN EXPRESS                  Unsecured      4,866.00       4,976.39         4,976.39      1,344.12        0.00
BRIDGECREST CREDIT CO             Secured       13,200.00     20,532.32        20,532.32            0.00       0.00
CHASE CARD MEMBER SERVICE         Unsecured      5,096.00            NA               NA            0.00       0.00
COMENITY CAPITAL BANK             Unsecured      4,363.22       4,822.45         4,822.45      1,302.56        0.00
DISCOVER PERSONAL LOANS           Unsecured     25,722.00     25,722.66        25,722.66       6,947.79        0.00
IL DEPT OF REVENUE                Priority       1,144.51         992.45           992.45        992.45        0.00
IL DEPT OF REVENUE                Unsecured            NA         115.00           115.00          31.06       0.00
INTERNAL REVENUE SERVICE          Unsecured            NA         226.28           226.28          52.04       0.00
INTERNAL REVENUE SERVICE          Priority       2,279.00       1,514.41         1,514.41      1,514.41        0.00
MUNICIPAL COLLECTIONS OF AMER     Unsecured         100.00        148.50           148.50          38.09       0.00
PRA RECEIVABLES MGMT              Unsecured      2,576.00       2,611.53         2,611.53        705.37        0.00
TD AUTO FINANCE LLC               Unsecured     46,051.00     17,615.84        17,615.84       4,758.11        0.00
UNITED STUDENT AID FUNDS INC      Unsecured     11,409.00     11,240.25        11,240.25            0.00       0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured      1,905.00       1,770.89         1,770.89           0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-12429         Doc 29      Filed 12/17/18 Entered 12/17/18 14:08:21                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00                $0.00            $0.00
       Mortgage Arrearage                                     $0.00                $0.00            $0.00
       Debt Secured by Vehicle                           $20,532.32                $0.00            $0.00
       All Other Secured                                      $0.00                $0.00            $0.00
 TOTAL SECURED:                                          $20,532.32                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $2,506.86          $2,506.86              $0.00
 TOTAL PRIORITY:                                          $2,506.86          $2,506.86              $0.00

 GENERAL UNSECURED PAYMENTS:                             $69,249.79         $15,179.14              $0.00


Disbursements:

         Expenses of Administration                             $5,058.72
         Disbursements to Creditors                            $17,686.00

TOTAL DISBURSEMENTS :                                                                      $22,744.72


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 12/17/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
